Citation Nr: 0830672	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-28 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
hypertension.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to 
December 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Milwaukee, Wisconsin, in pertinent part, granted service 
connection for hypertension (0 percent, from December 2006).  

Due to a change in the location of the veteran's address, the 
jurisdiction of his appeal was transferred to the RO in St. 
Petersburg, Florida in June 2007.  


FINDING OF FACT

Hypertension is manifested by blood pressure readings that 
have not been worse than 152/92.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2006)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

VCAA notice is not required in every case, however.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held, for example, that such notice is not required under 
circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the initially assigned rating 
or the effective date for the grant of service connection.  
See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the 
Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. 
§ 3.103 are for application.  Id.  

Here, the veteran's compensable rating claim essentially 
falls within this fact pattern.  Following receipt of 
notification of the April 2007 grant of service connection 
for hypertension, the veteran perfected a timely appeal of 
the initially assigned noncompensable evaluation for this 
disorder.  Clearly, no section 5103(a) notice is required for 
the veteran's compensable rating claim.  As such, the 
additional notification provisions for increased rating 
claims recently set forth by the Court are not applicable in 
the present case.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the veteran has been 
provided with various communications [including the May 2007 
notification of the April 2007 rating decision and the August 
2007 statement of the case] that contain notice of VA's 
rating communication, his appellate rights, a summary of 
relevant evidence, citations to applicable law (diagnostic 
code), and a discussion of the reasons for the decision made 
by the agency of original jurisdiction.  In short, the 
procedural requirements of the law have been satisfied.  No 
further due process development of the initial rating claim 
on appeal is required.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the compensable rating issue on appeal.  All relevant 
treatment records adequately identified by the veteran have 
been obtained and associated with his claims folder.  He has 
been accorded a thorough and pertinent VA examination.  

As a point of procedural clarification, in May 2007, the 
veteran submitted a VA Form 21-22, Appointment Of Veterans 
Service Organization As Claimant's Representative 
(Form 21-22) in which he appointed the Florida Department of 
Veterans Affairs (FDVA) as his representative.  In an undated 
statement subsequently received at the St. Petersburg RO, he 
indicated that he was "going to let a representative 
represent . . . [him] before the Board."  

In November 2007, the Board asked the veteran to clarify his 
desire for representation and in particular requested that he 
state (and provide the appropriate documentation where 
necessary) whether he wished to appoint a veterans service 
organization or an attorney or whether he wanted to represent 
himself.  Approximately two weeks later in November 2007, he 
submitted a Form 21-22 in which he reiterated his intention 
to have the FDVA represent him in his appeal.  

As this veterans service organization submitted a statement 
in support of the veteran's claim in September 2007, and no 
additional pertinent evidence has been submitted since that 
time, the Board finds that a remand to accord the FDVA 
another opportunity to review the veteran's claims folder and 
to submit additional argument is not necessary.  

There is no suggestion in the current record that additional 
evidence, relevant to the issue on appeal, exists and can be 
procured.  In particular, the veteran has pointed to no other 
pertinent evidence which has not been obtained.  The Board 
concludes, therefore, that no further evidentiary development 
of the claim is required.  The Board will, therefore, proceed 
to consider this issue on appeal, based on the evidence of 
record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by the April 2007 rating action, the 
Milwaukee RO granted service connection for hypertension (0 
percent, effective from December 2006).  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned initial disability ratings, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

According to the applicable diagnostic code, evidence of 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more warrants the award of a 10 
percent rating.  The minimum evaluation for an individual 
with a history of diastolic pressure predominantly 100 or 
more who requires continuous medication for control is 10 
percent.  Higher ratings require the following blood pressure 
readings:  diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more (20 percent), 
diastolic pressure predominantly 120 or more (40 percent), 
and diastolic pressure predominantly 130 or more (60 
percent).  38 C.F.R. § 4.104, DC 7101 (2007).  

In the present case, the veteran maintains that his 
service-connected hypertension is more severe than the 
currently-assigned noncompensable rating indicates.  In 
particular, he asserts that the more severe nature of his 
hypertension is manifested by the need for medication.  

The veteran is competent to report symptoms (or, as here, the 
fact that he takes medication) because such actions come to 
him through his senses and, as such, require only personal 
knowledge rather than medical expertise.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  As a lay person, however, he is 
not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 
Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 
(1993).  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  The Board finds that the medical findings, which 
directly address the criteria under which this disorder is 
evaluated, to be more probative than the subjective evidence 
of complaints of increased symptomatology.  

At the March 2007 VA general medical examination, the veteran 
had the following blood pressure readings:  150/90 and 148/90 
(left arm, sitting position) and 152/92 (right arm, sitting 
position).  The examiner encouraged the veteran to seek 
treatment for his diagnosed hypertension.  

At subsequent VA outpatient treatment sessions (after the 
veteran had begun taking medication for his hypertension), he 
was found to have the following blood pressure 
readings:  136/74 with no complaints or symptoms (in April 
2007); 118/64, 130/68, and 128/66 (in May 2007); 100/60 (in 
June 2007); and 116/52 (in July 2007).  At the June 2007 VA 
outpatient treatment session, he reported having had the 
following blood pressure readings at home:  141/52, 136/58, 
and 134/53.  At the July 2007 VA outpatient treatment 
session, he noted that he had had blood pressure readings in 
the 130/60-70 range at home.  

A compensable rating of 10 percent for hypertension requires 
evidence of diastolic pressure predominantly 100 or more, 
systolic pressure predominantly 160 or more, or a history of 
diastolic pressure predominantly 100 or more with continuous 
medication for control.  38 C.F.R. § 4.104, DC 7101 (2007).  
Medical evidence of record illustrates that the veteran takes 
medication for his hypertension.  Significantly, however, his 
blood pressure readings have not been worse than 152/92.  
Therefore, a compensable schedule rating for the 
service-connected hypertension is not warranted.  Id.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the veteran's service-connected 
hypertension has required hospitalization or results in 
marked interference with employment.  In fact, he receives 
only rare outpatient treatment for this disorder, and, at a 
July 2007 VA outpatient treatment session, he stated that, 
because of a hectic work schedule, he could not "make it to 
the C & P appts set for him."  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  

What the evidence does not show is that the veteran's 
hypertension has resulted in unusual disability or impairment 
that rendered the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate at any 
time during the current appeal.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for hypertension for 
any time during the current appeal.  


ORDER

An initial compensable rating for hypertension is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


